Name: Council Regulation (EEC) No 1321/85 of 23 May 1985 derogating from Regulation (EEC) No 989/84 concerning the application of the guarantee threshold for currants for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: production;  plant product;  foodstuff;  prices
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137/43 COUNCIL REGULATION (EEC) No 1321 / 85 of 23 May 1985 derogating from Regulation (EEC) No 989/ 84 concerning the application of the guarantee threshold for currants for the 1985 / 86 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Whereas the guarantee threshold for currants has been exceeded for the three-year period from 1982 to 1984 ; whereas , however , the price of currants is increasing on the world market in this marketing year ; whereas it is therefore advisable to limit , for the 1985 / 86 marketing year , the consequences of exceeding the guarantee threshold for the minimum price level , Having regard to Council Regulation (EEC) No 516 / 77 of 14 March 1 977 on the common organization of the market in processed fruit and vegetable products (*), as last amended by Regulation (EEC) No 988 / 84 ( 2 ), and in particular Article 3 ( 3 ) thereof, HAS ADOPTED THIS REGULATION: Having regard to the Commission proposal , Article 1 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No989 / 84 , for the 1985 / 86 marketing year the reduction in the minimum price to be paid to producers of currants in the light of the amount by which the guaranteed threshold is exceeded shall be fixed at 3 % . Whereas Regulation (EEC) No 516 / 77 introduced a system of production aid for some processed fruit and vegetable products ; whereas , should the situation provided for in Article 3 ( 3 ) arise , appropriate measures may be taken ; Whereas Regulation (EEC) No 989 / 84 ( 3 ) introduced a system ofguarantee thresholds for certain processed fruit and vegetable products , and in particular currants ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE ( ») OJ No L 73 , 21 . 3 . 1977 , p. 1 . i 1 ) OJ No L 103 , 16 . 4 . 1984 , p. 11 . ( 3 ) OJ No L 103 , 16 . 4 . 1984 , p. 19 .